DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             ALBERT MEARS,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D13-1926

                             [January 20, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia Gelmine Imperato, Judge; L.T. Case No.
09015445CF10A.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The defendant appeals his convictions and sentences for trafficking in
Oxycodone and conspiracy to traffic in Oxycodone. He raises five issues,
two of which have merit. In his fourth issue, the defendant argues his
right to counsel was violated when the trial court prohibited him from
speaking with his lawyer during a recess that occurred while he was on
the witness stand. In his fifth issue, the defendant argues the court erred
in overruling his objections to the State’s closing argument. We agree with
the defendant on both issues and reverse.

   The State charged the defendant by information with trafficking in
Oxycodone (more than four grams, but less than fourteen grams),
conspiracy to traffic in Oxycodone, resisting with violence, tampering with
evidence, and possession of Alprazolam. The charges arose from a
controlled buy by a confidential informant (“CI”).1

1Before trial, defense counsel moved to suppress the prescription medications
and the defendant’s statements based on a warrantless search of his motel room.
    The jury found the defendant guilty, and the court adjudicated him
guilty and sentenced him to five years’ imprisonment with a three-year
mandatory minimum on the trafficking charge to run concurrent with a
five-year sentence on the conspiracy charge. From his convictions and
sentences the defendant now appeals.

   In his fourth issue, the defendant argues the court committed error in
denying him an opportunity to consult with his counsel on a break from
his testimony. The State responds that the defendant does not have a
constitutional right to confer with his counsel during cross-examination.

   We have de novo review of this legal issue. Scott v. State, 151 So. 3d
567, 573 (Fla. 1st DCA 2014) (citing Delhall v. State, 95 So. 3d 134, 150
(Fla. 2012)).

   The issue arose at the end of a State-requested sidebar, outside the
presence of the jury. The trial court had just found that the defendant’s
comment about being beaten by law enforcement opened the door to the
admission of previously suppressed evidence. The following occurred:

   [Court]:      Bring the jury in.
   [Defense]:    Can I talk to [the defendant] for a second?
   [Court]:      No, he’s on the stand.
   [Defense]:    I believe—I know the case, too. I’m allowed to talk to the
                 [d]efendant even though he is on the stand. It’s a case that
                 the 4th tried. Give me one minute.
   [Court]:      In the middle of cross-examination?
   [Defense]:    Yes, in the middle of cross-examination.
   [Court]:      No.
   [Defense]:    Yes. It was a 4th District case. He was not allowed to. I’m
                 remembering it. It was reversed on that issue.

The State recommended giving defense counsel twenty minutes to find the
case. The court allowed ten minutes and went into recess. Defense
counsel could not find the case, but argued there was one. The court
asked for the jury to be brought in. Defense counsel moved for a mistrial.
The court denied it and the case proceeded.

  We have held that a defendant has the right to consult with his attorney
during a recess even if he is on the stand. Burgess v. State, 117 So. 3d

The trial court granted the motion. This led to a nolle pross of the resisting with
violence, tampering with evidence, and possession of Alprazolam counts.


                                        2
889, 892–93 (Fla. 4th DCA 2013).

      “[N]o matter how brief the recess, a defendant in a criminal
      proceeding must have access to his attorney. The right of a
      criminal defendant to have reasonably effective attorney
      representation is absolute and is required at every essential
      step of the proceedings.         Although we understand the
      desirability of the imposed restriction on a witness or party who
      is on the witness stand, we find that to deny a defendant
      consultation with his attorney during any trial recess, even in
      the middle of his testimony, violates the defendant’s basic right
      to counsel.”

Id. (alteration in original) (emphasis in original) (quoting Amos v. State, 618
So. 2d 157, 161 (Fla. 1993)). “Florida law affords greater protection of a
defendant’s right to counsel than federal authority requires.” Leerdam v.
State, 891 So. 2d 1046, 1049 (Fla. 2d DCA 2004).

   The trial court erred in prohibiting the defendant from speaking with
his attorney during a sidebar the State requested, even in the middle of
his testimony. We therefore reverse on this issue.

    The defendant next argues the court abused its discretion when it
allowed the State to argue in closing that the defendant was engaged in a
conspiracy that began prior to the crime alleged and that he was doctor
shopping. The State responds that its closing was proper and based on
trial testimony. We agree with the defendant on the State’s comment
regarding doctor shopping only.

   We review this issue for an abuse of discretion. Datilus v. State, 128
So. 3d 122, 126 (Fla. 4th DCA 2013) (citation omitted).

   During its closing argument, the prosecutor commented: “This case is
not about August 18th, 2009. That’s not when this case started. This
case started way before.” Defense counsel objected to the improper
argument; the court overruled the objection.

   Later, the State argued:

      Meanwhile, [the defendant’s son] is at the Motel 6. I submit
      to you, [the defendant’s son] doesn’t live at that Motel 6. That
      is their business transaction area. That is where people come
      in to buy drugs from [the defendant’s son] and [the defendant].
      [The defendant] goes out to get the prescriptions, gets the

                                      3
      drugs, goes doctor shopping. They’re all in his name.

Defense counsel objected, arguing:

      And again, she’s arguing crimes that my client did doctor
      shopping. He’s not charged with doctor shopping. There’s no
      evidence of my client doctor shopping. Doctor shopping is a
      very different crime, going to different doctors, getting
      prescriptions for the same drugs at the same time. No one
      has ever even intimated that, and she just accused my client
      of it. He’s not charged with it, and so I move for a mistrial.

The State responded that it was making its theory of the case. The court
overruled the objection and denied the motion for mistrial. The State
immediately repeated, “[l]adies and gentlemen of the jury, [the defendant]
was doctor shopping.”

   The defendant continues to argue the trial court erred by overruling
objections to two arguments: (1) the defendant was trafficking in
Oxycodone before the crime was committed, and (2) the defendant was
doctor shopping. “It is well settled that a prosecutor must confine closing
argument to evidence in the record, and must refrain from comments that
could not be reasonably inferred from the evidence.” Ford v. State, 702 So.
2d 279, 280 (Fla. 4th DCA 1997).

   The State’s comments that the defendant was selling Oxycodone well
before the date of the charged crime were proper inferences from the record
evidence.    During trial, the CI testified that she had around ten
conversations with the defendant before the subject incident for the
purpose of buying pills for herself. Therefore, it was logical to conclude
that the defendant was selling pills before the subject incident. See Barnes
v. State, 743 So. 2d 1105, 1106 (Fla. 4th DCA 1999). The court did not
err in overruling the objection to this argument.

    The second argument concerning doctor shopping, however, ran afoul
of the proper parameters of closing argument because the comment was
not supported by the evidence. The State suggests the comment was
based on an audiotape conversation between the defendant and the CI
where the defendant indicated that he needed to stop by a drug store.

   But, it is not logical to infer that the defendant was doctor shopping
simply because he stopped at a drug store. The court therefore erred in
overruling the defendant’s objection to this argument. See, e.g., Ford, 702
So. 2d at 280–82 (reversing a sexual battery conviction because the state

                                     4
made improper comments in its closing that were completely unsupported
by the record).2

    For these reasons, we reverse and remand the case for a new trial.

    Reversed.

WARNER and DAMOORGIAN, JJ., concur.

                             *         *          *

    Not final until disposition of timely filed motion for rehearing.




2The defendant also argues the court erred in allowing the State to make a longer
rebuttal argument than its initial closing argument. We find no merit in this or
the other issues raised in this appeal.

                                       5